Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 08/05/2022 has been entered. Claims 12-19 have been amended. Claims 1-19 remain pending in the application.
Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive. 
Applicant argues that Kim does not teach “receiving, by the visited SMF from the home SMF, a cause value indicating that a network slice quota of the home PLMN has been reached for a number of PDU sessions for the network slice”. However, Kim specifically teaches S-NSSAI Based Congestion Control. For example, paragraph [0279] discloses in a roaming scenario and when the SMF (which is a slice specific network node/server/service) is in a congested situation the SMF rejects a PDU session establishment request message requested by the UE, where the SMF responds to the UE with a PDU session establishment reject message by including an (SM) back-off timer for the PDU session and a cause value (for example, a value indicating insufficient resources, namely, #26) in the message. Furthermore, to solve the problem that the device does not know which other slice to try to access after a rejection from the network, Kim added the associated rejected slice/resource with data network, the server and the PLMN in the rejected message as shown in paragraph [0309] and Figs. 11 and 12. For example, in the case of S-NSSAI based congestion control, when a network node (for example, H-SMF or V-SMF) rejects a PDU session establishment/modification request of a UE, the network node provides an (SM) back-off timer and HPLMN or VPLMN information or H-SMF or V-SMF indication/information or SMF #1 indication/information (associated with S-NSSAI #1) or SMF #2 indication/information (associated with S-NSSAI #2) together (separately). At this time, a reject cause value included together may be a cause value indicating insufficient resources (for example, #26) or a new cause value indicating insufficient resources from the H-SMF or V-SMF or SMF #1 or SMF #2. Thus, Kim teaches educating the device as to which slice/resource is not available as argued by the applicant. Therefore, claims 1-20 are not allowable over Dao in view of Kim as suggested.
Please see the rejections below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al. (US 20190254118 A1) in view of Kim et al. (US 20210029628 A1).
Regarding claim 1, Dao teaches a method, comprising: 
sending, by a visited session management function, SMF, of a visited public land mobile network (PLMN) (V-SMF of Fig. 6A) to a home SMF of a home PLMN of a wireless device (H-SMF), a request of the wireless device for a packet data unit, PDU, session in a network slice (Nsmf_PDUSession_Create Request, step 6 of Fig. 6A, [0327] and If the resources across a number of connected data centers or other collection of nodes are sliced, different network slices can be created, [0042]).
However, Dao does not teach receiving, by the visited SMF from the home SMF, a cause value indicating that a network slice quota of the home PLMN has been reached for a number of PDU sessions for the network slice.
In an analogous art, Kim teaches receiving, by the visited SMF from the home SMF, a cause value indicating that a network slice quota of the home PLMN has been reached for a number of PDU sessions for the network slice (the V-SMF or the H-SMF rejects a PDU session establishment request message requested by the UE, where the V-SMF or the H-SMF responds to the UE with a PDU session establishment reject message by including an (SM) back-off timer for the PDU session and a cause value (for example, a value indicating insufficient resources, namely, #26) in the message, [0279]; and For example, in the case of S-NSSAI based congestion control, when a network node (for example, H-SMF or V-SMF) rejects a PDU session establishment/modification request of a UE, the network node provides an (SM) back-off timer and HPLMN or VPLMN information or H-SMF or V-SMF indication/information or SMF #1 indication/information (associated with S-NSSAI #1) or SMF #2 indication/information (associated with S-NSSAI #2) together (separately). At this time, a reject cause value included together may be a cause value indicating insufficient resources (for example, #26, [0309])).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the PDU request of Dao with the rejection cause of Kim to provide method and a system wherein the device roams to a visited network and the visited networks transmits a signaling request from the device to the home network of the device to better serve the device as suggested.
Regarding claim 2, Dao as modified by Kim teaches the method of claim 1, further comprising receiving, by the visited SMF from the wireless device, a PDU session establishment request comprising the request for the PDU session in the network slice (Nsmf_PDUSession_CreateSM Context Request, step 3a of Dao Fig. 6A).

Regarding claim 3, Dao as modified by Kim teaches the method of claim 2, wherein the PDU session establishment request comprises one or more network slice identifiers comprising a single network slice selection assistance information, S-NSSAI, of the network slice (Step 3a: As in step 3 of FIGS. 5A-5B with the addition that the SMF also provides the identity of the SMF in HPLMN it has selected in step 2 and the S-NSSAI with the value defined by the HPLMN, Dao [0321]).

Regarding claim 4, Dao as modified by Kim teaches the method of claim 1, wherein the visited SMF sends the request of the wireless device to the SMF in a create session management context request message (V-SMF to H-SMF: Nsmf_PDUSession_Create Request, Dao [0327]).

Regarding claim 5, Dao as modified by Kim teaches the method of claim 4, wherein the create session management context request message comprises one or more of: a visited network slice identifier of a network slice of the visited PLMN; and a home network slice identifier of a network slice of the home PLMN (Step 6: V-SMF to H-SMF: Nsmf_PDUSession_Create Request (SUPI, GPSI (if available), DNN, S-NSSAI with the value defined by the HPLMN, Dao [0327]).

Regarding claim 6, Dao as modified by Kim teaches the method of claim 1, wherein the cause value is received from the home SMF in a create session management context response message (When the SMF decides to not accept to establish a PDU Session, the SMF rejects the UE request via NAS SM signaling including a relevant SM rejection cause by responding to the AMF with Nsmf_PDUSession_CreateSMContext Response, Dao [0251]).
Regarding claim 7, Dao as modified by Kim teaches the method of claim 1, and Kim further teaches further comprising sending, by the visited SMF to the wireless device, a message indicating a rejection and comprising the cause value (the V-SMF or the H-SMF rejects a PDU session establishment request message requested by the UE, where the V-SMF or the H-SMF responds to the UE with a PDU session establishment reject message by including an (SM) back-off timer for the PDU session and a cause value (for example, a value indicating insufficient resources, namely, #26) in the message, [0279]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the PDU request of Dao with the rejection cause of Kim to provide method and a system wherein the device roams to a visited network and the visited networks transmits a signaling request from the device to the home network of the device to better serve the device as suggested.

Regarding claim 8, Dao as modified by Kim teaches the method of claim 7, Kim further teaches wherein the message comprises a re-attempt indicator (the V-SMF or the H-SMF responds to the UE with a PDU session establishment reject message by including an (SM) back-off timer for the PDU session in the message, Kim [0279]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the PDU request of Dao with the rejection cause of Kim to provide method and a system wherein the device roams to a visited network and the visited networks transmits a signaling request from the device to the home network of the device to better serve the device as suggested.

Regarding claim 9, Dao as modified by Kim teaches the method of claim 7, and Kim further teaches wherein the message comprises a PDU session reject message (the V-SMF or the H-SMF responds to the UE with a PDU session establishment reject message by including an (SM) back-off timer for the PDU session in the message, Kim [0279]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the PDU request of Dao with the rejection cause of Kim to provide method and a system wherein the device roams to a visited network and the visited networks transmits a signaling request from the device to the home network of the device to better serve the device as suggested.

Regarding claim 10, Dao as modified by Kim teaches the method of claim 7, wherein the message comprises a PDU session accept message (Step 13: H-SMF to V-SMF: Nsmf_PDUSession_Create Response (QoS Rule(s), Protocol Configuration Options including session level information that the V-SMF is not expected to understand, selected PDU Session Type and SSC mode, H-CN Tunnel Info, QFI(s), QoS profile(s), Session-AMBR, information needed by V-SMF in case of EPS interworking such as the PDN Connection Type, Dao [0333]).

Regarding claim 11, Dao teaches a visited session management function, SMF (V-SMF of Fig. 6A), comprising one or more processors and memory storing instructions that, when executed by the one or more processors (the server 200 may be physically implemented as one or more computers, storage devices and routers interconnected together to form a local network or cluster, and executing suitable software to perform its intended functions, [0043]), cause the visited SMF to: 
Send, to a home SMF of a home PLMN of a wireless device, a request of the wireless device for a packet data unit, PDU, session in a network slice (Nsmf_PDUSession_Create Request, step 6 of Fig. 6A, [0327] and If the resources across a number of connected data centers or other collection of nodes are sliced, different network slices can be created, [0042]).
However, Dao does not teach receive, from the home SMF, a cause value indicating that a network slice quota of the home PLMN has been reached for a number of PDU sessions for the network slice.
In an analogous art, Kim teaches receive, from the home SMF, a cause value indicating that a network slice quota of the home PLMN has been reached for a number of PDU sessions for the network slice (the V-SMF or the H-SMF rejects a PDU session establishment request message requested by the UE, where the V-SMF or the H-SMF responds to the UE with a PDU session establishment reject message by including an (SM) back-off timer for the PDU session and a cause value (for example, a value indicating insufficient resources, namely, #26) in the message, [0279]; and For example, in the case of S-NSSAI based congestion control, when a network node (for example, H-SMF or V-SMF) rejects a PDU session establishment/modification request of a UE, the network node provides an (SM) back-off timer and HPLMN or VPLMN information or H-SMF or V-SMF indication/information or SMF #1 indication/information (associated with S-NSSAI #1) or SMF #2 indication/information (associated with S-NSSAI #2) together (separately). At this time, a reject cause value included together may be a cause value indicating insufficient resources (for example, #26), [0309]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the PDU request of Dao with the rejection cause of Kim to provide method and a system wherein the device roams to a visited network and the visited networks transmits a signaling request from the device to the home network of the device to better serve the device as suggested.
Regarding claim 12, Dao as modified by Kim teaches the visited SMF of claim 11, wherein the instructions further cause the visited SMF to receive, from the wireless device, a PDU session establishment request comprising the request for the PDU session in the network slice (Nsmf_PDUSession_CreateSM Context Request, step 3a of Dao Fig. 6A).

Regarding claim 13, Dao as modified by Kim teaches the visited SMF of claim 12, wherein the PDU session establishment request comprises one or more network slice identifiers comprising a single network slice selection assistance information, S-NSSAI, of the network slice (Step 3a: As in step 3 of FIGS. 5A-5B with the addition that the AMF also provides the identity of the SMF in HPLMN it has selected in step 2 and the S-NSSAI with the value defined by the HPLMN, Dao [0321]).
Regarding claim 14, Dao as modified by Kim teaches the visited SMF of claim 11, wherein the instructions further cause the visited SMF to send the request of the wireless device to the SMF in a create session management context request message (V-SMF to H-SMF: Nsmf_PDUSession_Create Request, Dao [0327]).

Regarding claim 15, Dao as modified by Kim teaches the visited SMF of claim 14, wherein the create session management context request message comprises one or more of: a visited network slice identifier of a network slice of a visited PLMN; and a home network slice identifier of a network slice of the home PLMN (Step 6: V-SMF to H-SMF: Nsmf_PDUSession_Create Request (SUPI, GPSI (if available), DNN, S-NSSAI with the value defined by the HPLMN, Dao [0327]).

Regarding claim 16, Dao as modified by Kim teaches the visited SMF of claim 11, wherein the cause value is received from the home SMF in a create session management context response message (When the SMF decides to not accept to establish a PDU Session, the SMF rejects the UE request via NAS SM signaling including a relevant SM rejection cause by responding to the AMF with Nsmf_PDUSession_CreateSMContext Response, Dao [0251]).

Regarding claim 17, Dao as modified by Kim teaches the visited SMF of claim 11, wherein the instructions further cause the visited SMF to send, to the wireless device, a message indicating a rejection and comprising the cause value (the V-SMF or the H-SMF rejects a PDU session establishment request message requested by the UE, where the V-SMF or the H-SMF responds to the UE with a PDU session establishment reject message by including an (SM) back-off timer for the PDU session and a cause value (for example, a value indicating insufficient resources, namely, #26) in the message, [0279]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the PDU request of Dao with the rejection cause of Kim to provide method and a system wherein the device roams to a visited network and the visited networks transmits a signaling request from the device to the home network of the device to better serve the device as suggested.

Regarding claim 18, Dao as modified by Kim teaches the visited SMF of claim 17, wherein the message comprises a re-attempt indicator (the V-SMF or the H-SMF rejects a PDU session establishment request message requested by the UE, where the V-SMF or the H-SMF responds to the UE with a PDU session establishment reject message by including an (SM) back-off timer for the PDU session and a cause value (for example, a value indicating insufficient resources, namely, #26) in the message, [0279]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the PDU request of Dao with the rejection cause of Kim to provide method and a system wherein the device roams to a visited network and the visited networks transmits a signaling request from the device to the home network of the device to better serve the device as suggested.

Regarding claim 19, Dao as modified by Kim teaches the visited SMF of claim 17, wherein the message comprises one or more of: a PDU session reject message (the V-SMF or the H-SMF rejects a PDU session establishment request message requested by the UE, where the V-SMF or the H-SMF responds to the UE with a PDU session establishment reject message, Kim [0279]); and a PDU session accept message (Step 13: H-SMF to V-SMF: Nsmf_PDUSession_Create Response (QoS Rule(s), Protocol Configuration Options including session level information that the V-SMF is not expected to understand, selected PDU Session Type and SSC mode, H-CN Tunnel Info, QFI(s), QoS profile(s), Session-AMBR, information needed by V-SMF in case of EPS interworking such as the PDN Connection Type, Dao [0333]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the PDU request of Dao with the rejection cause of Kim to provide method and a system wherein the device roams to a visited network and the visited networks transmits a signaling request from the device to the home network of the device to better serve the device as suggested.

Regarding claim 20, Dao teaches a system (System of Fig. 6A and 6B), comprising: 
a visited session management function, SMF (V-SMF of Fig. 6A), comprising: 
one or more processors and memory storing instructions that, when executed by the one or more processors (the server 200 may be physically implemented as one or more computers, storage devices and routers interconnected together to form a local network or cluster, and executing suitable software to perform its intended functions, [0043]), cause the visited SMF to: 
send, to a home SMF of a home PLMN of a wireless device, a request of the wireless device for a packet data unit, PDU, session in a network slice (Nsmf_PDUSession_Create Request, step 6 of Fig. 6A, [0327] and If the resources across a number of connected data centers or other collection of nodes are sliced, different network slices can be created, [0042]); and 
a home SMF (H-SMF of Fig. 6A) comprising: one or more processors and memory storing instructions that, when executed by the one or more processors (the server 200 may be physically implemented as one or more computers, storage devices and routers interconnected together to form a local network or cluster, and executing suitable software to perform its intended functions, [0043]), cause the home SMF to: 
receive, from the visited SMF, the request of the wireless device for establishing the PDU session in the network slice (Nsmf_PDUSession_Create Request, step 6 of Fig. 6A, [0327] and If the resources across a number of connected data centers or other collection of nodes are sliced, different network slices can be created, [0042]).
However, Dao does not teach receive, from the home SMF, a cause value indicating that a network slice quota of the home PLMN has been reached for a number of PDU sessions for the network slice; and send, to the visited SMF, the cause value indicating that the network slice quota of the home PLMN has been reached for the number of PDU sessions for the network slice.
In an analogous art, Kim teaches receive, from the home SMF, a cause value indicating that a network slice quota of the home PLMN has been reached for a number of PDU sessions for the network slice (the V-SMF or the H-SMF rejects a PDU session establishment request message requested by the UE, where the V-SMF or the H-SMF responds to the UE with a PDU session establishment reject message by including an (SM) back-off timer for the PDU session and a cause value (for example, a value indicating insufficient resources, namely, #26) in the message, [0279]); and send, to the visited SMF, the cause value indicating that the network slice quota of the home PLMN has been reached for the number of PDU sessions for the network slice (the V-SMF or the H-SMF rejects a PDU session establishment request message requested by the UE, where the V-SMF or the H-SMF responds to the UE with a PDU session establishment reject message by including an (SM) back-off timer for the PDU session and a cause value (for example, a value indicating insufficient resources, namely, #26) in the message, [0279] and For example, in the case of S-NSSAI based congestion control, when a network node (for example, H-SMF or V-SMF) rejects a PDU session establishment/modification request of a UE, the network node provides an (SM) back-off timer and HPLMN or VPLMN information or H-SMF or V-SMF indication/information or SMF #1 indication/information (associated with S-NSSAI #1) or SMF #2 indication/information (associated with S-NSSAI #2) together (separately). At this time, a reject cause value included together may be a cause value indicating insufficient resources (for example, #26), [0309]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the PDU request of Dao with the rejection cause of Kim to provide method and a system wherein the device roams to a visited network and the visited networks transmits a signaling request from the device to the home network of the device to better serve the device as suggested.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gan et al. (US 20200195762 A1) discloses a method at a first node for facilitating a PDU session procedure for a UE in a first communication network, wherein the first communication network is interworking with a second communication network, and a second node supporting the interworking is selected for managing the PDU session, the method comprising: determining an indication which indicates whether the PDU session supports interworking with the second network; and sending the indication to the second node.
2.	Liu et al. (US 20200177333 A1) discloses a method includes generating a payload container information element comprising two or more payload entries at user equipment in a communication system, and sending the payload container information element from the user equipment to at least one network element in the communication system. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                                                                                                                                                                                         


/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641